In this case the applicant's first assignment of error in the Court of Civil Appeals was as follows: "The court erred in overruling defendant's application for a continuance." *Page 430 
That court held, that this assignment was too general to require consideration. We can not concur in this conclusion. The assignment complains of a specific ruling of the trial court, and we therefore think it sufficient. In our opinion, it would serve no useful purpose to require greater particularity in an assignment of this character. But we also think that the ruling of the trial court, which was complained of in the assignment, was correct.
We are also of the opinion, that none of the other grounds of error alleged in the application are well taken. The writ is therefore refused.
Application refused.
Delivered January 17, 1895.